DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 11/16/2021, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 2, 9, 12, 17 and 18 has/have been amended.
Claim(s) 1-20 is/are allowed.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 12 and 17 has/have been accepted.  Support was found in at least [0050]-[0054] of the specification.
Applicant’s amendment(s) to claim(s) 2 has/have been accepted.  Support was found in at least [0052] of the specification.
Applicant’s amendment(s) to claim(s) 9 has/have been accepted.  Support was found in at least [0054] of the specification.
Applicant’s amendment(s) to claim(s) 18 has/have been accepted.  Support was found in at least [0052] of the specification.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

“receiving a transaction request for processing one or more transactional actions related to a user account based on a set of transaction data;
processing, by a first processing module, the transaction request based on the set of transaction data under a first time constraint that indicates a first instance of time to abort the processing of the transaction request by the first processing module, wherein the processing the transaction request under the first time constraint comprises generating a first value for a temporary data record associated with the user account based on the set of transaction data;
updating the temporary data record associated with the user account based on the first value;
processing, by a second processing module different from the first processing module, the transaction request based on the set of transaction data under a second time constraint that indicates a second instance of time to abort the processing of the transaction request by the second processing module, wherein the second instance of time is later than the first instance of time, and wherein the processing the transaction request under the second time constraint comprises generating a second value for the temporary data record associated with the user account based on the set of transaction data;
determining, by the second processing module, that a correction to the temporary data record is required based on a difference between the first value and the second value;
determining, by the second processing module, that the first processing module is permitted to edit the temporary data record based on the first instance of time indicated by the first time constraint;
in response to determining that the first processing module is permitted to edit the temporary data record, suspending, by the second processing module, the correction to the temporary data record based on the second value;
subsequent to the suspending, determining, by the second processing module, that the first processing module is no longer permitted to edit the temporary data record based on the first instance of time indicated by the first time constraint; and
in response to determining that the first processing module is no longer permitted to edit the temporary data record, resuming, by the second processing module, the correction to the temporary data record, wherein the resuming the correction comprises changing a value in the temporary record using the second value.”.
Claim(s) 12 and 17 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 12 and 17, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 12 and 17 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Batchu discloses snapshot conscious internal file data modification for network-attached storage.  However, Batchu does not disclose the described and highlighted major features in independent claim 1.
Chessell et al. discloses shared resource updating.  However, Chessell does not disclose the described and highlighted major features in independent claim 1.
Lomet discloses timestamping in databases.  However, Lomet does not disclose the described and highlighted major features in independent claim 1.
Lomet discloses timestamping of database records.  However, Lomet does not disclose the described and highlighted major features in independent claim 1.
Nesbit et al. discloses executing transactions in distributed storage systems.  However, Nesbit does not disclose the described and highlighted major features in independent claim 1.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: January 27, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152